64 N.J. 334 (1974)
316 A.2d 5
SHELL OIL COMPANY, PLAINTIFF-RESPONDENT,
v.
ZONING BOARD OF ADJUSTMENT OF THE BOROUGH OF SHREWSBURY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 5, 1974.
Decided February 20, 1974.
*336 Mr. Robert H. Otten argued the cause for the appellant (Messrs. Crowell & Otten, attorneys; Mr. David W. Clark on the brief.)
Mr. Lawrence A. Carton, III argued the cause for the respondent (Messrs. Pillsbury, Barnacle, Russell & Carton, attorneys; Mr. John G. Colannino on the brief.)
PER CURIAM.
The judgment of the Appellate Division is reversed substantially for the reasons expressed in the dissenting opinion of Judge Kolovsky, reported at 127 N.J. Super. 60, 62 (1974).
For reversal  Chief Justice HUGHES and Justice JACOBS, HALL, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  7.
For affirmance  None.